Citation Nr: 9903751	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for depression as secondary 
to service-connected Addison's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel







INTRODUCTION

The veteran has been certified as having had active service 
from March 1989 to October 1994 with 3 months and 12 days 
prior active duty; service from August 2, 1990 to October 1, 
1994 was in support of Operation Desert Shield/Storm.

Service connection is in effect for Addison's Disease 
(previously recognized as irritable bowel syndrome), 
evaluated as 20 percent disabling; myofascial syndrome of the 
lumbosacral spine, evaluated as 10 percent disabling; 
chondromalacia of the right patella, evaluated as 10 percent 
disabling; chondromalacia of the left patella, evaluated as 
10 percent disabling; and myofascial syndrome of the thoracic 
spine, evaluated as noncompensably disabling.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Fort Harrison, Montana.

During the course of the current appeal, the veteran raised 
arguments with regard to increased evaluations for his 
service-connected bilateral knee chondromalacia; however, the 
M&ROC issued a rating decision in September 1998 denying 
entitlement to increased evaluations and no appeal with the 
foregoing determination has been received to date.


FINDING OF FACT

Depression is causally related to service-connected Addison's 
disease.  




CONCLUSION OF LAW

Depression is proximately due or the result of service-
connected Addison's disease.  38 U.S.C.A. § 5107 (West 1991);  
38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310;  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Court held that the term "disability" refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed.Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The credibility and weight to be attached to these opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records show no sign of psychiatric problems 
prior to January 1990 when the veteran was seen at the mental 
health clinic for an evaluation at the request of his 
commander who was concerned over his performance of duty and 
sleeping on duty.  After testing and counseling sessions, the 
diagnosis was "occupational problem" and the case was said to 
be closed.  The veteran was to return as required.

In November 1990, the veteran was seen for possible 
hypoglycemia with associated episodes of feeling like he was 
going to pass out.  He has had episodes of fatigue as well.  
At almost the same time, also in November 1990, he was seen 
for possible cardiac dysrhythmias.  Testing concluded that 
the findings were not consistent with ischemia.  He was also 
asked to keep an activity chart reflecting his activities and 
symptoms to include dizziness, etc.



In September 1991, the veteran reported to the mental hygiene 
clinic for information about a Stress Management Class.  He 
had been separated from his wife for some time and living in 
a dorm while she and a 9 month old daughter lived at home.  
She had been unwilling to work on their marital problems and 
was seeking a divorce, and he had developed stomach problems 
and headaches.  It was felt that he had a mild adjustment 
disorder with depressed mood.  He was felt to be well 
oriented, motivated and with pretty good insight.  His 
various Stress Testing was completed in October 1991.

In April 1992, it was noted that the veteran had been taken 
to the emergency room of a private hospital.  He had been 
drinking, although he was later said not to be intoxicated.  
He said that he wanted to show his girlfriend (or ex-wife, 
who contacted the facility) how upset he was by taking an 
overdose of Flexeril.  He was lavaged and given charcoal.  
One blood pressure reading was slightly elevated.  He was 
well oriented although speech continued to be slightly 
slurred.  He said that he had been under stress from his 
marital situation as well as work and was depressed.  

On admission to the military facility it was noted that the 
veteran had had 6 beers over a 3 hour period but had not been 
intoxicated; he emphatically denied that he had intended to 
kill himself but had merely wanted to get his ex-wife's 
attention and let her know how upset he was at her having 
announced that she was going to leave the area and take their 
child with her.  Axis I diagnosis was adjustment disorder 
with depressed mood; Axis II diagnosis was depressive traits.  
In May 1992, the military treating psychiatrist, M.A.E., 
M.D., diagnosed an Axis I adjustment disorder with dependent 
mood.  It was felt that he probably had an Axis II 
personality disorder; he was instructed to use the chaplain 
service for support.  He was described as being resistant to 
psychological changes or growth; he wanted answers but was 
unwilling to try to find them himself.  In June 1992, he was 
fully cleared for overseas duty.

In November 1992 the veteran developed for the first time a 
sudden racing and somewhat irregular heartbeat.  He was seen 
on several occasions for evaluations at both military and 
private facilities.  Ongoing serial charting and assessments 
were undertaken with regard to the pounding in the chest, 
increased rate and occasional premature ventricular 
contractions.  Ultimately, no organic cardiac basis was 
found.  Medications were prescribed including Verdan for the 
tachyarrhythmia.  

In July 1993 the veteran developed symptoms of an irritable 
bowel.  

In June 1994 the veteran was referred to the military 
facility after an off-base charge of driving while under the 
influence of alcohol.  He said that he had not been drinking 
at all through basic training; that he started drinking in 
1989 and recently this had increased.  He was noted to have 
been divorced in 1991.  Symptoms had included irritable bowel 
syndrome and signs of depression.  It was noted that he had a 
history of poor duty performance and had lost a stripe.  He 
had developed financial problems because of child support and 
credit card debt.  There was a family history of alcohol 
abuse.  He had only had the single "suicidal" gesture in 1991 
when he ingested Flexeril with alcohol.  It was recommended 
that he undergo a mental health evaluation and be placed in 
therapy for his depression, decreased self esteem and 
dependency issues.

In June 1994 the veteran was referred for evaluation of his 
irregular heartbeat.  After assessment, it was felt that 
rather than there being an actual increase in the heart beat 
symptoms, the veteran was on occasion more aware of it.  The 
examiner felt that he needed, from a psychological viewpoint, 
to try to get over it by taking his mind off the symptoms, 
i.e., the more he worried, the more irregular heartbeats he 
was going to have.

In September 1994, the veteran was reevaluated for his 
fluctuating blood pressure readings and ongoing extra heart 
beats.  After evaluations, he was reassured and organicity 
was ruled out.

On the initial VA examination in January 1995 the veteran 
complained of having irritable bowel symptoms of cramping, 
diarrhea and pain, which seemed to be associated with stress.  
In addition to multiple (service-connected knees and back) 
joint problems, he had had a seeming increase in dizziness 
which had previously been thought to be due to possible 
hypoglycemia.  There was no history of pre-service problems 
including of either an organic or psychiatric nature.

VA outpatient treatment records show that the veteran was 
seen for ongoing irritable bowel and other complaints, and it 
was suggested that these might be associated with and due to 
Addison's Disease, which was diagnosed later in 1995 and 
confirmed on VA examination in June 1995.

On VA examination in January 1996, it was noted that the 
veteran was being treated with cortisone for his Addison's 
disease.  His symptoms associated therewith included sudden 
loss of weight, frequent irritable bowel and occasional 
diarrhea with abdominal cramps, severe depression, tiredness 
and weakness.  Although he had improved with regard to some 
symptoms on medication, his depression continued even with 
Paxil.  There was still some question as to whether the 
hypoglycemia and dizziness were also due to the Addison's or 
not.

In March 1996 the veteran requested service connection for 
depression treated with Paxil as secondary to service-
connected Addison's Disease.

The veteran reported that he had been seen at VA and by a 
physician at Spectrum who had recommended antidepressant 
medications.

Clinical records, an examination report and several 
clarifying statements are of record from the now-private 
psychiatrist associated with the Great Falls Clinic, M.A.E., 
M.D., to the effect that the veteran had experienced long-
term depression which she diagnosed as dysthymic disorder.  
One statement dated in September 1996 was to the effect that: 
"It is my medical opinion that the patient's dysthymic 
symptoms may be caused in part from his Addison's Disease."  

In a statement later that month, she reported again that she 
was treating him for dysthymic disorder as well as 
personality disorder from which he had had some improvement 
with Paxil.

A VA psychiatric examination was undertaken in December 1996 
and certified in early 1997.  The psychiatrist noted that Dr. 
E had diagnosed and treated the veteran for dysthymia of 
long-standing; that he had had depressive symptoms in service 
concurrent with family problems and also some possible 
Addison's symptoms; and that Dr. E had also diagnosed a 
personality disorder.  However, the VA examiner noted that 
there was no sign on his examination of any current 
personality problems.

Dr. E submitted a third statement dated in December 1996 to 
clarify that the interpretation given by the VA examiner of 
her evaluation was not quite accurate.  Specifically, she 
noted that she had never indicated that he had had dysthymia 
prior to service; and rather, to her knowledge he was not 
experiencing dysthymia prior to his Air Force service, nor 
early in his Air Force career.

Analysis

Initially, the Board notes that the veteran's claim for 
service connection for depression as secondary to service-
connected Addison's disease is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran has claimed that his depression is secondary to 
his service-connected Addison's disease.  The Board notes 
that there does exist sufficient competent medical evidence 
of record to permit the conclusion that the veteran's 
depression cannot satisfactorily be dissociated from his 
service-connected Addison's disease.



The evidentiary record contains references to onset of 
depression during various phases of the appellant's life, to 
include episodes reported during the veteran's period of 
service.  The issue for appellate review is not whether the 
veteran's depression was incurred in service, but whether it 
is causally related to his service-connected Addison's 
disease.  In this regard the Board notes adequate post 
service competent medical evidence of record associating 
depression with the service-connected Addison's disease.

The record shows that the veteran experienced no sign of 
mental ill-health for some time after entering service.  At 
the time of marital and job discord, he had some adjustment 
problems, and on one occasion, when his ex-wife (from whom he 
was divorced at about that same time) was threatening to 
leave the area with his only then very young daughter, 
undertook a mildly suicidal gesture which neither he nor 
anyone treating him took seriously other than to bring her 
attention to the fact that he was so deeply unhappy at her 
actions.  At that time, the prevailing clinical assessments 
were adjustment disorder, anxiety or depression.  The 
dysthymic diagnosis in service was the first recognition of 
such a presence, whether or not it was primary in nature (or, 
if due to Addison's disease, conceivably of a secondary 
derivation).

In either event, and more importantly, in service, and as 
clearly reflected in the initial grant of service connection 
for irritable bowel syndrome, which has now been expanded and 
is more accurately described as Addison's Disease, the 
veteran has had associated depressive episodes which have 
remained resolute and not amenable to medication.  On 
occasion, the depression associated with Addison's disease 
has been profound.  The diagnosis of secondary dysthymia has 
been repeatedly made by VA and private physicians, including 
one who had seen and evaluated him both during and since 
service.  

Throughout, it was and continues to be that psychiatrist's 
unequivocal opinion, which has not been contradicted by any 
VA examiner, that the veteran's dysthymia/depression is due 
to his Addison's Disease.  Pursuant to Colvin and other Court 
holdings, VA and the Board are precluded from substituting 
some other judgment to the contrary.  

In view of the foregoing discussion the Board has no 
alternative but to conclude that the veteran's chronic 
depression cannot satisfactorily be dissociated from his 
service-connected Addison's disease, thereby permitting a 
grant of entitlement to service connection on a secondary 
basis.  38 U.S.C.A. § 5107;  38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for depression as secondary 
to Addison's disease is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

